Citation Nr: 1549639	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to July 9, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral pes planus at an initial rating of 10 percent.  An August 2015 rating decision granted a 50 percent evaluation for bilateral pes planus with effective date of July 9, 2015, which is the highest scheduler evaluation allowed under the law for this disability.  This action constitutes a full grant of the benefit sought from July 9, 2015; however, entitlement to an increased rating before July 9, 2015 remains on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This matter was remanded in April 2015 and it is again before the Board.  Additional records have been received and the Veteran was afforded an appropriate VA examination.  Thus, the requested development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Entitlement to TDIU is raised by the record.  By the latest August 2015 rating decision, from July 9, 2015, the Veteran's combined evaluation is 90 percent and he is rated at 50 percent for both PTSD and bilateral pes planus, respectively.  By the July 2015 VA examination, the examiner noted that the Veteran's bilateral foot condition negatively impacts his ability to work.  

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus disability has manifested as severe for the period prior to July 9, 2015.  Painful nodules and lesions requiring surgery, tenderness, and pain which is unimproved by medication and orthopedics, rendering standing and walking difficult for the Veteran, are shown.

2.  The Veteran's bilateral pes planus disability has not manifested as pronounced for the period prior to July 9, 2015: marked pronation, extreme tenderness of plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, are not found.


CONCLUSION OF LAW

For the pendency of the appeal, from August 30, 2010 to July 9, 2015, a rating of 30 percent, but no higher, is warranted.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's increased rating claim on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in March 2011 and July 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Increased Rating for Bilateral Pes Planus

The Veteran's bilateral pes planus is rated under DC 5276, at 10 percent from August 2010 to July 2015.

For pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, bilateral is rated at 50 percent and unilateral is rated as 30 percent.
 
For severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, bilateral is rated at 30 percent and unilateral is rated as 20 percent.
 
From August 30, 2010 to July 9, 2015, the Board finds an increased rating to 30 percent, but no higher, warranted.
  
VA Medical Center treatment records from July 2010 to October 2010 show a diagnosis of bilateral plantar fascitis with low arch profile and tender, painful nodular lesions.  It was noted that the nodular lesions do not appear to be attached to the skin.  Imaging of the bilateral foot dated July 2010 show some mild spurring noted at the distal aspects of both first metatarsals with no other bony findings and joint spaces preserved.  The Veteran was prescribed custom foot orthotics to include a heel lift first metatarsal head cutouts and troughs for the plantar fibroma areas bilaterally.  A September 2010 note stated that the Veteran continued to have painful bumps in his bilateral feet.  An October 2010 note reflects that the Veteran had difficulty standing and walking.

In January 2011, the Veteran underwent fibromatosis excision of the left foot "with good results."  In February 2011 he was noted to have Morton's fibromas and foot pain.

The Veteran appeared for a VA examination in March 2011.  He reported constant daily bilateral foot pain.  He stated that he uses corrective devices and takes hydrocodone and Naprosyn, without relief.  He reported experiencing daily flare ups and having difficulty with standing and walking.  The examiner found the bilateral feet to be tender to palpation.  There was no abnormal alignment of the Achilles tendon, no corns, calluses or edema.  There was no painful or restricted motion, no abnormal weightbearing, and no weakness or instability.

In January 2013, VA treatment records reflect recurrent and larger plantar fibroma of the left foot and symptomatic plantar fibroma of the right foot.  Fibroma has recurred.  Both feet are painful.  The Veteran was prescribed kenalog ointment and sent for orthotics with minimal arch fill and aetrex tennis shoes.  In April 2013, a treatment record notes that orthotics did not help, and so the Veteran was referred for custom orthotics with accommodation for plantar fibromas.

In March 2015, during the Board hearing, the Veteran testified to receiving B12 injections to help with bilateral foot pain.  He stated that his feet swell and he has to soak them and massage them.  He stated that since his left foot surgery in January 2011, his bilateral foot disability has worsened, and he has since walked on the sides of his feet to keep the pressure off.

Giving the Veteran the benefit of the doubt, the Board finds an increased rating to 30 percent warranted for severe bilateral pes planus under DC 5276.  The Veteran's bilateral feet have manifested painful nodules to such an extent that they required left foot surgery in January 2011.  Tenderness was consistently noted.  Since March 2011, medication and orthotics have been noted to have not offered relief.  In the March 2015 hearing, the Veteran reported that he has suffered swelling.  The Veteran has consistently reported pain and difficulty walking and standing.  He testified that after his January 2011 surgery, he walks on the sides of his feet to keep the pressure off of them.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing pain and difficulty walking, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board does not find a 50 percent rating warranted.  There is no indication that the Veteran's bilateral foot disability has manifested as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  While the Veteran testified he walks on the sides of his feet, no competent medical examiner has noted pronation or inward displacement, nor is there evidence to find pronation or inward displacement that is "marked."  While examiners and the Veteran have noted tenderness, there is no evidence characterizing the tenderness as "extreme."

The Board has considered other diagnostic codes, including DC 5278 for bilateral claw foot which would offer a 50 percent rating, but finds them inapplicable.  There is no evidence that indicates the Veteran suffers from claw foot.

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that the preponderance of the evidence is for the Veteran's claim of entitlement to an increased rating for his service-connected bilateral pes planus.  An increased rating to 30 percent is warranted on the basis of severe bilateral pes planus, to include symptoms of pain, tenderness, swelling, and painful nodular lesions.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported bilateral foot pain, and difficulty walking and standing.  As discussed above, the 30 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 30 percent, but no higher, for bilateral pes planus prior to July 9, 2015 is granted.


REMAND

The Board notes that the Veteran has not filed a formal claim for a TDIU. However, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for bilateral pes planus.  By the latest August 2015 rating decision, from July 9, 2015, the Veteran's combined evaluation is 90 percent and he is rated at 50 percent for both PTSD and bilateral pes planus, respectively.  By the July 2015 VA examination, the examiner noted that the Veteran's bilateral foot condition negatively impacts his ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU. 

3. Then, the RO or the AMC should forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, including but not limited to his bilateral pes planus disability and PTSD disability, render him incapable of obtaining or maintaining substantial gainful employment.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

4. When the above has been completed, the case should again be reviewed by the RO or the AMC, to expressly address whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


